Citation Nr: 1733087	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-34 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to higher initial ratings for bilateral pes planus, with residuals of right great toe injury with degenerative joint disease. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The August 2011 rating decision, in relevant part, granted service connection for bilateral pes planus (rated as noncompensable) and residuals of right great toe injury with degenerative joint disease (rated as noncompensable), and denied service connection for bilateral knee and lower back disabilities.  The Veteran appealed the ratings assigned for his bilateral pes planus and right great toe injury as well as the denials of service connection via a December 2011 notice of disagreement.  

An October 2013 rating decision granted a higher initial rating of 10 percent for bilateral pes planus, and a February 2017 rating decision granted higher ratings of 30 percent (effective December 20, 2013) and 50 percent (effective February 11, 2017) for bilateral pes planus with residuals of right great toe injury with degenerative joint disease.  This is the only issue currently on appeal.  As discussed below, the Veteran is withdrawing his appeal with regard to this issue.  

With regard to the claims of service connection for bilateral knee and low back disabilities, the Board notes that service connection for these disabilities was established via the February 2017 rating decision.  This was a full grant of the benefit sought.  As such, these issues are no longer on appeal.

In his December 2013 substantive appeal, the Veteran requested a Board hearing.  He withdrew his request in a July 2017 statement.


FINDING OF FACT

In July 2017, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran requesting a withdrawal of this appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran submitted a written statement on July 27, 2017, after the case was certified to the Board for appeal.  In it, he stated that he wished to withdraw his appeal and requested that a hearing scheduled for August 8, 2017, be canceled.  As such, this appeal has been withdrawn, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed


ORDER

The appeal is dismissed.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


